Citation Nr: 1008221	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-29 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for right 
total knee arthroplasty with looseness and ligament laxity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision in 
which the RO assigned a 40 percent rating for the Veteran's 
right knee condition effective August 10, 2006.  The Veteran 
perfected a timely appeal.  

The Veteran testified at a January 2010 video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been reviewed and associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claim is warranted.  At the January 2010 hearing, 
the Veteran testified that his right knee disability had 
increased in severity since his most recent VA examination 
which was in 2006.  As such, the Board has determined that a 
new VA examination is warranted in order to fully and fairly 
evaluate the Veteran's claim for entitlement to a rating in 
excess of 40 percent for his right knee disability.  See 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
remand may be required if record before the Board contains 
insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination by an appropriate examiner 
for an opinion as to the current nature 
and extent of his service-connected right 
knee disability.  The examiner should 
identify all present manifestations of 
the service-connected disability and 
conduct all tests and studies deemed 
necessary.  The examiner should discuss 
any additional limitation of motion due 
to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon 
any manifest limitation of activity 
alleged by the Veteran.

The claims file must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
following a review of the entire claims 
file, readjudicate the Veteran's claim, 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the rating assigned for the Veteran's 
right knee disability should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (a claimant may 
experience multiple distinct degrees of 
disability that might result in different 
levels of compensation from the time the 
increased rating claim was filed until a 
final decision is made) are appropriate.  
If the benefit sought is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


